Exhibit 10.20.1

 

ADDENDUM TO
AMENDED AND RESTATED DISTRIBUTION AGREEMENT

 

This ADDENDUM TO AMENDED AND RESTATED DISTRIBUTION AGREEMENT (this “Addendum”),
is made effective and entered into as of November 5, 2010 (the “Effective
Date”), by and among Novadaq Technologies Inc., a Canadian corporation (“Novadaq
Parent”), Novadaq Corp., a Delaware corporation (“Novadaq”), which is a wholly
owned subsidiary of Novadaq Parent, PLC Systems Inc., a Yukon Territory
corporation (“PLC Parent”), and PLC Medical Systems, Inc., a Delaware
corporation (“PLC”), which is a wholly owned subsidiary of PLC Parent.

 

WHEREAS, Novadaq Parent, Novadaq and PLC Parent and PLC are parties to the
AMENDED AND RESTATED DISTRIBUTION AGREEMENT (the “Agreement”), dated as of
March 20, 2007 (the “Distribution Agreement”); and

 

WHEREAS, Novadaq, PLC and PLC Parent have entered into that certain Asset
Purchase Agreement concurrent with the execution of this Addendum for the
purchase and sale of PLC’s assets pertaining to its TMR (transmyocardial
revascularization) business (the “Asset Purchase Agreement”).

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1.             Full Payment of Novadaq Obligations.  Novadaq, Novadaq Parent,
PLC Parent and PLC hereby acknowledge and agree that full payment by Novadaq of
all amounts due PLC Parent or PLC shall be paid at Closing. This payment shall
include (a) all outstanding accounts payable properly billed to Novadaq by PLC
prior to the Closing, (b) all sums due and owing to PLC under the Distribution
Agreement as of the Closing, including normal prior monthly true-up payments
still outstanding as of the Closing and (c) all final sums due and owing to PLC
pursuant to a final interim true-up, which shall account for all activities from
the date of the last normal month end true-up performed and the Closing date
(the “Final True-up Payment”). The parties agree that the Final True-up Payment
will be calculated in accordance with the normal month-end true up accounting
practice that has historically been followed by the parties. PLC Parent and PLC
acknowledge and agree upon receipt of payment of all these amounts, Novadaq
shall be deemed to have been paid up in full.

 

2.             Special Purchase Order.  Novadaq has submitted to PLC, and PLC
hereby acknowledges acceptance of Purchase Order No 3925, (the “Special PO”) for
six hundred (600) TMR Disposable Kits at the per unit price of $110, none of
which shall be subject to the true-up provisions set forth in Section 7.1 of the
Distribution Agreement except to the extent that Paragraph 3 or Paragraph 4
below applies.  A copy of the Special PO is attached as Appendix A to this
Addendum.  PLC hereby acknowledges receipt from Novadaq of payment in the amount

 

--------------------------------------------------------------------------------


 

of Sixty Six Thousand Dollars ($66,000) as payment in connection with the
Special PO.  For clarity, unless the conditions set forth in either Paragraph 3
or 4 apply, the net amount payable by Novadaq to PLC for the six hundred (600)
TMR Disposable Kits purchased under the Special PO shall be Sixty Six Thousand
Dollars ($66,000).  One hundred and fifty (150) of the TMR Disposable Kits
ordered under the Special PO shall be delivered as soon as reasonably
practicable after the Effective Date and the remaining four hundred and fifty
(450) of the TMR Disposable Kits shall be delivered on the Closing date of the
Asset Purchase Agreement.

 

3.             If Shareholders’ Approval Not Obtained or if Dissenters’ Rights
Are Exercised.  In the event that the Asset Purchase Agreement and the
transactions contemplated thereby do not close or otherwise complete as a
consequence of (a) PLC and PLC Parent having failed to obtain the requisite
approval of each company’s respective shareholders or (b) holders of PLC Parent
shares (other than shares held by officers and directors of PLC Parent and any
affiliate of any officer or director) with a fair market value of at least
$200,000 (as measured based upon the closing price of PLC Parent’s common stock
reported on the OTC Bulletin Board on the last business day immediately prior to
the PLC Parent Shareholders’ Meeting (as defined in the Asset Purchase
Agreement)) and who are entitled to vote at the PLC Parent Shareholders’ Meeting
having exercised their rights to dissent/object at or prior to the PLC Parent
Shareholders’ Meeting under Section 193 of the Yukon Business Corporations Act,
as amended (which dissension or objection has not been legally withdrawn by the
time of the stockholder vote), then the true-up provisions in Section 7.1 of the
Distribution Agreement shall apply to four hundred and fifty (450) of the six
hundred (600) TMR Disposable Kits supplied under the Special PO with credit
allowance for the One Hundred and Ten Dollars ($110) for each which Novadaq has
paid.  Novadaq shall have the right to request delivery of these four hundred
and fifty (450) TMR Disposable Kits at on a schedule determined in its
reasonable discretion but not later than twelve (12) months after the Effective
Date.  For clarity, the remaining one hundred and fifty (150) TMR Disposable
Kits in the Special PO shall remain the fully paid-up property of Novadaq and
exempt from the true-up provisions in Section 7.1 of the Distribution Agreement.

 

4.             If Novadaq Customer Demand Depletes TMR Kit Inventory. In the
event that Novadaq’s on-hand inventory of TMR kits as of the Effective Date,
including an additional 75 TMR Disposable Kits recently ordered by Novadaq and
to be delivered by PLC shortly after the Effective Date, is depleted down to
zero kits anytime prior to the Closing date, then Novadaq shall be permitted to
ship some or all of the 150 TMR Disposable Kits ordered on the Special PO to
meet end-user customer demand. However, in this event, the number of TMR
Disposable Kits shipped out by Novadaq prior to Closing from the lot of 150 TMR
Disposable Kits shall be subject to the true-up provisions in Section 7.1 of the
Distribution Agreement with credit allowance for the One Hundred and Ten Dollars
($110), and PLC’s requirement to deliver 600 TMR Disposable Kits at Closing
shall be correspondingly reduced by the same number of TMR Disposable Kits
shipped from the lot of 150 TMR Disposable Kits prior to the Closing date.

 

5.             Regulatory Authorizations.  All TMR Disposable Kits purchased by
Novadaq under the New PO and Special PO shall be deemed to have been duly
approved and authorized for distribution and sale by Novadaq and use by
customers and end-users in the United States under the FDA’s premarket approval
(“PMA”) for such products held by PLC and/or PLC Parent and corresponding
approvals and/or certifications applicable in markets outside of the

 

2

--------------------------------------------------------------------------------


 

United States.

 

6.             Other Provisions.  Except as expressly amended by this Addendum,
the Distribution Agreement shall remain in full force and effect as presently
written, and the rights, duties, liabilities and obligations of the parties
thereto, as presently constituted, will continue in full effect.  This Addendum
and it Exhibits, together with the Distribution Agreement and its Schedules,
(a) constitute the entire agreement between the parties with respect to the
subject matter contained therein, and together, supersede and replace any and
all prior and contemporaneous understandings, arrangements and agreements,
whether oral or written, with respect to the subject matter; and (b) shall be
binding upon and shall inure to the benefit of each of the parties hereto and
their respective successors and permitted assigns. Any capitalized term not
otherwise defined in this Addendum shall have the meaning specified in the Asset
Purchase Agreement or the Distribution Agreement.  This Addendum may be executed
in one or more counterparts (including fax and emailed PDF counterparts), each
of which shall be deemed an original and all of which taken together shall be
deemed to be one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.

 

 

 

PLC SYSTEMS INC.

 

 

 

By:

/s/ James G. Thomasch

 

 

Name:

James G. Thomasch

 

 

Title:

Chief Financial Officer

 

 

 

PLC MEDICAL SYSTEMS, INC.

 

 

 

By:

/s/ James G. Thomasch

 

 

Name:

James G. Thomasch

 

 

Title:

Chief Financial Officer

 

 

 

NOVADAQ TECHNOLOGIES INC.

 

 

 

By:

/s/ Stephen Purcell

 

 

Name:

Stephen Purcell

 

 

Title:

Chief Financial Officer

 

 

 

NOVADAQ CORP.

 

 

 

By:

/s/ Stephen Purcell

 

 

Name:

Stephen Purcell

 

 

Title:

Chief Financial Officer

 

4

--------------------------------------------------------------------------------